                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


UNITED STATES OF AMERICA,

                   Plaintiff,

           v.                                 Case No. 19 CR 565

EDWARD LEE FILER, ROBERT                 Judge Harry D. Leinenweber
JOSEPH GEREG, and PAUL
MICHAEL KELLY,

                Defendants.



                    MEMORANDUM OPINION AND ORDER

     The   Government’s   motion   to   exclude   and/or   limit   expert

witness testimony (Dkt. No. 96) is granted in part and denied in

part.

                              I. BACKGROUND

     Defendant Edward Filer has been charged in a 21-count Second

Superseding Indictment (the “Indictment”) with 12 joint counts of

wire and bankruptcy fraud (Indict., Counts 1–7, 9–11, 13–14, Dkt.

No. 64), an individual count of bankruptcy fraud (id., Count 8),

and a single count of making a false statement under penalty of

perjury. (Id., Count 15.)

     The joint wire and bankruptcy fraud charges allege a scheme

with co-defendants Robert Gereg and Paul Kelly to defraud the

creditors of Kelly’s company, Barsanti Woodwork. (Id., Count 1, ¶
3.) At the time, Barsanti Woodwork had approximately $1.6 million

in debt with Harris Bank, which was secured by Barsanti Woodwork’s

assets. (Id. ¶ 1(e).) By late 2012 Barsanti Woodwork was facing

lawsuits from various creditors, including Harris Bank and the

Carpenters’ Trust Funds. (Id. ¶¶ 1(i), (k).) In February 2013,

Kelly retained Filer, an attorney, and his law firm to represent

Barsanti Woodwork. (Id. ¶ 1(l).) In March 2013, Kelly engaged Gereg

to identify sources of financing for Barsanti Woodwork. (Id. ¶

1(m).) According to the Indictment, Defendants used the mechanisms

of corporate law, tax law, and bankruptcy law to defraud Barsanti

Woodwork’s creditors and eventually continue operations under a

different name, all in an effort to minimize Kelly’s financial

risk.

     According to the Indictment, in April 2013 Defendants formed

a shell company called BWC Capital LLC. (Id. ¶¶ 5(a), 6–21.) Gereg

held himself out as the sole owner of BWC Capital and concealed

Kelly’s interest in the company. (Id. ¶¶ 12, 19.) Kelly then

provided   Gereg   with   funds   from     Barsanti   Woodwork’s   accounts

receivables, which Gereg then used to purchase Barsanti Woodwork’s

own debt at a discount from Harris Bank and acquire the bank’s

priority security interest. (Id. ¶¶ 5(b), 22–25.) In May 2013,

Defendants drafted and backdated a change of terms agreement

between    Barsanti   Woodwork    and    BWC   Capital   that   inserted   a



                                   - 2 -
confession of judgment provision into the contracts governing the

acquired Harris Bank notes. (Id. ¶¶ 5(c), 28–33.) Defendants,

through BWC Capital, used the confession of judgment clauses to

obtain a state court judgment against Barsanti Woodwork. (Id.

¶¶ 41–46.) This judgment allowed Defendants to transfer all of

Barsanti Woodwork’s assets to BWC Capital. (Id. ¶¶ 47–58.)

     Having extracted the assets and capital out of Barsanti

Woodwork, Defendants created Barsanti Millwork LLC and represented

that the new entity was owned solely by Gereg, again concealing

Kelly’s ownership interest. (Id. ¶¶ 5(d), 26–27, 34–40.) Barsanti

Millwork then operated as Barsanti Woodwork’s successor entity.

(Id. ¶ 34.) In August 2013, Barsanti Woodwork filed for Chapter 7

bankruptcy.   (Id.   ¶   59.)   During   the   course   of   the   bankruptcy

proceedings, Defendants: (1) concealed the asset transfer to BWC

Capital, (2) falsely represented BWC Capital as a creditor and

misrepresented the remaining balance on the Harris Bank debt, (3)

concealed various records evidencing the scheme, and (4) testified

falsely under oath. (Id. ¶¶ 5(d), 59–68.) Counts 1–8, 11, 12, 14,

and 15 all relate to the conduct detailed in Count 1.

     In Counts 9, 10, and 13, the Government details additional

conduct in furtherance of the scheme. Specifically, the Government

alleges that Kelly’s woodworking business continued to experience

financial difficulties when operating as Barsanti Millwork. (Id.,



                                   - 3 -
Count 9, ¶¶ 68–69.) To alleviate some of the financial burden, in

2015 Gereg twice advised Kelly to recharacterize wages and other

taxable income as deductible expenses, thereby lowering Barsanti

Millwork’s tax liability. (Id. ¶¶ 70, 73.) In mid-2015, Gereg also

transferred $5,000 from Barsanti Millwork to Force 5 Holdings, an

account controlled by Gereg. (Id., Count 10, ¶ 2.) According to

the   Indictment,   Kelly    kept   Filer    informed   regarding    Barsanti

Millwork’s financial struggles in 2015. (Id. ¶ 69.)

      Filer has identified three expert witnesses he may call at

trial. (See Expert Disclosure, Dkt. No. 82.) Pursuant to FED. R.

CRIM. P. 16(b)(1)(C)(i), Filer filed a summary of the witnesses’

qualifications, anticipated opinions, and the bases and reasons

for these opinions. Based on Filer’s Rule 16 disclosure, the

Government now moves to limit or exclude the testimony of Filer’s

three expert witnesses. (Dkt. No. 96.)

                             II. LEGAL STANDARD

      FED. R. EVID. 702 permits opinion testimony from “[a] witness

who is qualified as an expert by knowledge, skill, experience,

training, or education.” Under the rule established in Daubert v.

Merrell Dow Pharms., Inc., the Court acts as a gatekeeper, only

admitting expert testimony that is reliable and relevant. See 509

U.S. 579, 589–91 (1993). In its gatekeeping role the Court applies

a   three-part   test   to    determine     whether:    (1)   the   expert   is



                                    - 4 -
qualified; (2) the expert’s methodology is reliable; and (3) the

proffered testimony is relevant. Myers v. Illinois Cent. R. Co.,

629 F.3d 639, 644 (7th Cir. 2010).

     A witness may be qualified as an expert based on their

“knowledge, skill, experience, training, or education.” FED. R.

EVID. 702. In assessing reliability, the Seventh Circuit gives the

Court “great latitude in determining not only how to measure the

reliability of the proposed expert testimony but also whether the

testimony is, in fact, reliable.” United States v. Pansier, 576

F.3d 726, 737 (7th Cir. 2009). Generally, the Court considers

whether the testimony is based on “sufficient facts or data . . .

[and] is the product of reliable principles and methods . . .

[which have been] applied to . . . the facts of the case.” FED. R.

EVID. 702. The Court’s evaluation considers “the proposed expert’s

full range of experience and training.” Pansier, 576 F.3d at 737.

Finally, the Court must conclude that the testimony is relevant

such that it will “will assist the trier of fact to understand the

evidence or to determine a fact in issue.” Myers, 629 F.3d at 644.

     As the proponent of the experts, Filer “has the burden of

establishing that the pertinent admissibility requirements are met

by a preponderance of the evidence.” FED. R. EVID. 702 advisory

committee’s note to 2000 amendment (citing Bourjaily v. United

States, 483 U.S. 171 (1987)). The Government, however, “bear[s]



                              - 5 -
the burden of bringing to the Court’s attention any specific

opinions with deficiencies." Goldberg v. 401 North Wabash Venture

LLC, 2013 WL 212912, at *2 n.1 (N.D. Ill. Jan. 18, 2013). The Court

will therefore “only address those opinions brought to the Court’s

attention.” Cage v. City of Chicago, 979 F.Supp.2d 787, 799 (N.D.

Ill. 2013). As a result, the Court will not make admissibility

determinations regarding any opinions that the Government has not

specifically alleged to be defective. Id.

                                     III. DISCUSSION

       Filer seeks to rely on testimony from three expert witnesses:

Neil J. Bivona, William J. Factor, and Robert A. Chapman. The

Government’s Daubert challenges are based on Filer’s Rule 16

disclosures.       Rule    16    only    requires       that    Filer     “describe   the

witness’s opinions, the bases and reasons for those opinions, and

the witness’s qualifications.” FED. R. CRIM. P. 16(b)(1)(C). The

summaries called for by Rule 16 are meant to provide the Government

with   a   “fair    opportunity         to    test    the   merit    of    the   expert’s

testimony through focused cross-examination. FED. R. CRIM. P. 16

advisory committee’s note to 1993 amendment. Daubert, however,

compels    the     Court        to   take      a     detailed    look     the    expert’s

qualifications,       reliability,           and     relevance      to    determine   the

admissibility of their opinions. Daubert, 509 U.S. 592–93. Given

the disparity between the details demanded by Rule 16 and those



                                             - 6 -
required to perform a Daubert analysis, Filer’s failure to include

certain information in his expert disclosure is not a basis for

this Court to exclude the proffered expert testimony. Instead, the

Court will also consider any additional information regarding the

experts’ analyses included in Filer’s opposition to this motion.

     For this reason, the Court rejects the Government’s argument

that the expert testimony should be excluded because the Rule 16

disclosure did not include a list of materials that were reviewed

in connection with the proffered opinions. This alleged deficiency

in Filer’s Rule 16 disclosure cannot independently form the basis

for excluding expert testimony. In addition, a list of materials

considered is not required under Rule 16, so the Government’s

objection does not even identify an alleged deficiency or that

such information has been requested and withheld. Indeed, this

argument is now moot because in response to this Motion Filer’s

counsel provided the Government with a list of the documents each

expert relied upon when forming their opinions. (Opp’n at 6, Dkt.

No. 110.)

     The Court now turns to the Government’s challenges related to

each individual expert.

                           A. Neil J. Bivona

     Neil   J.   Bivona   has   29    years   of   experience   working   in

commercial banking and restructuring. (Bivona CV at 1, Expert



                                     - 7 -
Disclosure, Ex. 1, Dkt. No. 81-1.) Filer anticipates Mr. Bivona

will offer up to 12 opinions that will help the jury understand

the various financial transactions at issue, the relationship

between    BWC      Capital    and      Barsanti     Woodwork,      and     the   changing

valuation of Barsanti Woodwork during the course of the alleged

scheme. (Expert Disclosure at 3–7.) The Government challenges Mr.

Bivona’s      qualifications          as    an      expert    and    raises       specific

objections to Opinions 4, 7, and 10.

       The Government offers no argument in support of its assertion

that Mr. Bivona is not qualified as an expert. Mr. Bivona has

nearly 30 years of experience in commercial banking. (Bivona CV at

1.) After review of his extensive work representing borrowers,

lenders,      and         creditors        in    bankruptcy         and     out-of-court

negotiations,        (id.),       the      Court     concludes       that     Filer     has

established by a preponderance of evidence that Mr. Bivona is

qualified     as     an    expert    on    commercial        debt   and   restructuring

transactions, including bankruptcy.

                                  1. Bivona Opinion 4

       In Opinion 4, Mr. Bivona opines that “Harris Bank had access

to the information a bank would consider pertinent when selling a

loan   note    to    a    third     party.”      (Expert     Disclosure      at   4.)   The

Government first challenges the reliability of this Opinion. The

Government contends there is no methodology supporting Opinion 4



                                            - 8 -
because there is no link between the facts of this case and Mr.

Bivona’s conclusion. In response, Filer explains that “[b]ased on

his   experience   in   the    commercial   banking   and    restructuring

industry, [Mr. Bivona] is familiar with the information that banks

consider pertinent when selling a loan.” (Opp’n at 9.) Mr. Bivona

“links his opinion to the facts of the case by identifying the

pertinent information that was presented to Harris Bank. (Id.)

      Where experience is the basis for an expert opinion, the

proponent must establish the expert’s relevant experience and then

connect that relevant experience to the facts of the case. See

Metavante Corp. v. Emigrant Sav. Bank., 619 F.3d 748, 761–61 (7th

Cir. 2010). Mr. Bivona’s experience includes decades of work and

dozens of loan sales, including transactions similar to Harris

Bank’s sale of Barsanti Woodwork’s debt to BWC Capital. (Opp’n at

8.) This relevant experience gives Mr. Bivona a basis to offer an

opinion about the information banks generally deem important in a

loan sale. In his opposition to this motion, Filer explains how

Mr. Bivona’s experience will connect to this case. Specifically,

the   opposition   lists      the   relevant   information     considered,

including the deal documents and communications between Harris

Bank and the Defendants in reaching his Opinion. (Id. at 9–10.)

Filer has established a sufficient connection between Mr. Bivona’s

experience and the facts of this case. Accordingly, the Court



                                    - 9 -
concludes that Filer has established by a preponderance of evidence

that Opinion 4 is based on a reliable methodology.

       The Government also contends that Opinion 4 is irrelevant,

because Filer could call a witness from Harris Bank to testify to

“what the bank would or would not consider pertinent.” (Mot. at

11.)   In   response,   Filer    argues   that    Opinion 4   goes    to   the

materiality of the alleged misstatements to Harris Bank. (Opp’n at

10.)

       The elements of a wire fraud charge are: (1) a scheme to

defraud; (2) an intent to defraud; and (3) use of the mails or

wires in furtherance of the scheme. United States v. Leahy, 464

F.3d 773, 786 (7th Cir. 2006). The Government must also establish

that any allegedly false statements were material. Neder v. United

States, 527 U.S. 1, 25 (1999) (“[M]ateriality of falsehood is an

element of the federal mail fraud, wire fraud, and bank fraud

statutes.”). The determination of “whether a statement is material

depends on its effect on ‘a reasonable person.’” United States v.

Betts-Gaston, 860 F.3d 525, 532 (7th Cir. 2017). The jury therefore

cannot   measure   materiality    based    on    Harris   Bank’s   subjective

testimony regarding what the bank deemed pertinent at the time of

the sale. Accordingly, the Court concludes that Filer has also

established by a preponderance of evidence that Opinion 4 is

relevant.



                                  - 10 -
                           2. Bivona Opinion 7

     In Opinion 7, Mr. Bivona Opines that “[i]t is not uncommon to

backdate agreements to reflect the effective date of the agreement,

and in this case, the backdating had no impact on the transfer of

assets from Woodwork to BWC Capital.” (Expert Disclosure at 5.)

The Government contends that this Opinion is “hypothetical and

abstract”   and   fails   to     consider   “Filer’s   state   of   mind   in

backdating certain documents within the context of the evidence in

this case.” (Mot. at 12.) In response, Filer argues that Opinion 7

connects Mr. Bivona’s experience that backdating documents is

common to the present case, concluding that here the act of

backdating had no impact on the relevant transactions. The lack of

impact is important, Filer contends, because “it cuts against the

Government’s   theory     that    backdating   furthered   the   scheme    to

defraud.” (Opp’n at 11.)

     Commercial debt is not an area the average juror is likely to

be knowledgeable about. As a result, it is appropriate for a party

to offer expert testimony about “tools of the trade” and the ways

in which commercial debt transactions are carried out. See U.S. v.

Brown, 7 F.3d 648, 653 (7th Cir. 1993) (recognizing that courts

routinely permit expert testimony where the jury is unlikely to be

knowledgeable about relevant industry methods of operation). Here,

the Government’s theory is that Filer caused certain agreements to



                                   - 11 -
be   backdated   in    order     to   conceal    the   Defendants’       allegedly

fraudulent scheme. (See e.g., Indict., Count 1 ¶¶ 28, 56.) Filer

disputes this theory and offers Opinion 7 in rebuttal. By educating

the jury on backdating and its lack of impact on the disputed

transactions, Opinion 7 provides an alternate theory of intent by

evidencing that Filer’s conduct was consistent with industry norms

and did not conceal his conduct. Expert testimony of this nature

is appropriate provided Mr. Bivona does not express a direct

opinion concerning Filer’s mental state. Brown, 7 F.3d at 651.

Accordingly, the Court concludes that Filer has established by a

preponderance of evidence that Opinion 7 is relevant.

                            3. Bivona Opinion 10

       In Opinion 10, Mr. Bivona opines that “[i]t was accurate to

list   BWC   Capital   as   a    creditor   on   Schedule     D    of   [Barsanti]

Woodwork’s    bankruptcy        petition.   At   the   time       the   bankruptcy

petition was filed on August 26, 2013, [Barsanti] Woodwork still

owed BWC Capital approximately $362,077 under the two notes.”

(Expert Disclosure at 6.) The Government argues that Opinion 10

impermissibly offers a legal conclusion as to whether BWC Capital

was a Barsanti Woodwork creditor. The Government further argues

that Mr. Bivona’s calculation of the outstanding debt on the Harris

Bank notes is irrelevant because his calculated figure was not

listed on any of the at-issue filings. In response, Filer argues



                                      - 12 -
that Opinion 10 is relevant because it evidences that at the time

of its bankruptcy, Barsanti Woodwork owed BWC Capital money under

the Harris Bank loans, which is contrary to the Government’s view

of the facts.

     Counts 4–7 allege misstatements related to: (1) BWC Capital’s

status as a Barsanti Woodwork creditor and (2) the size of the

remaining   debt.   (See   Indict.,   Counts   4–7.)   Based   on   these

allegations the issue of whether BWC Capital was properly listed

as a creditor is one for the jury. But under Rule 704, an expert

“opinion is not objectionable just because it embraces an ultimate

issue.” FED. R. EVID. 704(a). The exception to this general rule is

expert opinions related to the defendant’s state of mind. FED. R.

EVID. 704(b). Opinion 10 does not opine on Filer’s intent, only

that characterizing BWC Capital as a creditor was proper.

     Mr. Bivona reaches a conclusion about BWC Capital’s status as

a creditor based on a financial analysis. (See Harris Bank Loan

History Reconstruction at 10–20, Expert Disclosure, Ex. 2, Dkt.

No. 81-2.) The Government does not dispute that these calculations

are wrong, only that “[Mr.] Bivona has thought of something that

didn’t happen.” (Mot. at 13.) Indeed, Opinion 10 concludes that

Barsanti Woodwork still owed approximately $362,077 under the two

notes, a figure that was not reported in any of the company’s

filings during the course of the relevant time period. This portion



                                - 13 -
of Opinion 10 may not help Filer defend against the misstatements

regarding the size of the outstanding debt. But the fact that there

was an outstanding debt supports Mr. Bivona’s opinion and is

therefore likely to assist the jury in evaluating whether BWC

Capital was a Barsanti Woodwork creditor. Remaining disputes on

the factual basis for characterizing BWC Capital as a creditor are

based on the facts and thus go to the weight to be given to

Opinion 10, not its admissibility. For these reasons, Filer has

established by a preponderance of evidence that the Opinion 10 is

relevant.

                             B. William J. Factor

     William J. Factor is an attorney with 30 years of experience

representing      debtors,     secured    and    unsecured   creditors      and

creditors’ committees in bankruptcy proceedings and out of court

restructurings. (Factor CV at 1, Expert Disclosure, Ex. 3, Dkt.

No. 81-3.) Filer may call Mr. Factor to offer up to 8 opinions on

bankruptcy     process   and    procedure.       The   Government    does   not

challenge Mr. Factor’s qualifications to serve as an expert on

these   topics.    The   Government      does,    however,   raise    specific

objections to Opinions 1–4, 7 and 8. The Court addresses each

challenged Opinion below.




                                    - 14 -
                             1. Factor Opinion 1

      In Opinion 1, Mr. Factor opines that “[t]he filing of the

Barsanti Woodwork Corporation . . . bankruptcy petition . . .

provided no benefit” to the Defendants and in fact placed greater

scrutiny on the transactions at issue. (Expert Disclosure at 8.)

The Government challenges the relevance of Opinion 1. In its

motion, the Government agrees that the Defendants did not benefit,

but argues that whether the bankruptcy was “wise or unwise” is not

relevant to whether the charged conduct occurred. (Mot. at 16.)

The Government further contends that the evidence will show the

Defendants actions were motivated, in part, by a “desire to stay

the   enforcement   of   a   judgment   by   one   of   Barsanti   Woodwork’s

unsecured creditors.” (Id.) In response, Filer argues that Opinion

1 goes to intent. Specifically, the Government alleges that filing

bankruptcy was the fifth step in Defendants’ scheme to defraud.

Therefore, if filing made it more likely that the fraud would be

discovered, the jury may weigh that evidence in determining whether

the conduct was in furtherance of a scheme to defraud.

      To start, the average juror is unlikely to have significant

knowledge of the bankruptcy process. Mr. Factor’s testimony will

help the jury understand this process. Second, there is nothing

inherently fraudulent about a debtor using legal processes to

navigate financial hardship. The issue here is whether Filer and



                                   - 15 -
his co-Defendants used these legal processes to defraud Barsanti

Woodwork’s creditors. Accordingly, the fact that the bankruptcy

petition drew greater scrutiny to Barsanti Woodwork’s finances and

the Defendants’ pre-bankruptcy conduct may assist the jury as they

weigh the evidence regarding Filer’s intent. Indeed, the parties’

dispute regarding the Defendants’ motive goes to the weight the

jury should give Opinion 1, not its admissibility. For these

reasons, Filer has established by a preponderance of evidence that

Factor Opinion 1 is relevant.

                            2. Factor Opinion 2

     In Opinion 2, Mr. Factor opines that “[t]he filing of the

Chapter 7 bankruptcy petition did not harm Barsanti Woodwork’s

creditors and in fact benefitted them.” (Expert Disclosure at 9.)

The Government argues that Opinion 2 is based on incomplete facts,

specifically that Barsanti Woodwork’s creditors benefitted because

Filer’s former firm, Freeborn & Peters, paid a settlement to the

bankruptcy   estate.   In    response   Filer   argues   that   Opinion   2

establishes that the act of filing bankruptcy was a benefit to the

creditors, which weighs against the existence of a scheme to

defraud the creditors. Filer contends that testimony regarding the

settlement is irrelevant and he will not solicit testimony from

Mr. Factor on this topic.




                                  - 16 -
       Consistent with the Court’s ruling on Factor Opinion 1, Mr.

Factor’s explanation of the ways that creditors benefit from

bankruptcy       may   assist    the    jurors    understand    this    unfamiliar

process. Also consistent with the ruling on Opinion 1, the Jury

may consider any specific benefits that fell to Barsanti Woodwork’s

creditors as they weigh the evidence of Filer’s intent in causing

the    company    to   file     for    bankruptcy.   As    pointed     out   by   the

Government, however, the Freeborn & Peters settlement is integral

to this analysis. For these reasons, Filer has established by a

preponderance of evidence that Factor Opinion 2 is relevant. If

this Opinion is offered, the Government is free to cross examine

Mr. Factor on the Freeborn & Peters settlement and how it impacted

his analysis.

                                3. Factor Opinion 3

       In Opinion 3, Mr. Factor opines that “[d]etermining what

should be included in a corporate bankruptcy petition and the

nuances of how and where it should be included is oftentimes

complex and requires bankruptcy law expertise.” (Expert Disclosure

at 10.) Mr. Factor goes on to state that “[i]t is not uncommon for

[the appointed bankruptcy] trustee to advise counsel for a debtor

that    amendments      to    the     schedules   are     required.”    (Id.)     The

Government argues that Opinion 3 is irrelevant because while

mistakes can happen, it is also true that petitions may include



                                        - 17 -
deliberately false information. In response, Filer argues that

Opinion 3 will assist the jury in understanding the complexity of

a bankruptcy petition and why he delegated its preparation to his

former law partner Thomas Fawkes. Filer further argues that Mr.

Factor’s third Opinion will “help the jury to understand why an

experienced bankruptcy practitioner like Fawkes might make this

mistake and why someone without that expertise—like Mr. Filer—

would not catch it.” (Opp’n at 20.)

     Factor Opinion 3 will help the jury understand bankruptcy

procedure and what goes into particular filings—a process they are

unlikely to be familiar with. The jury may also consider the

commonness   of    amendments      and    the    presence   of     errors   by   even

experienced practitioners when deliberating on Filer’s intent. The

Government’s      argument    that       there    are   also     instances       where

information is deliberately provided, as it alleges was the case

here, goes to the weight the jury should give Opinion 3, not its

admissibility. For these reasons, Filer has established by a

preponderance of evidence that Factor Opinion 3 is relevant.

                             4. Factor Opinion 4

     In    Opinion    4,     Mr.     Factor      opines     that     “[s]ufficient

information was disclosed in the [Barsanti] Woodwork bankruptcy

petition   to     provide    the    [appointed      bankruptcy]       trustee     the

information he needed to identify potential causes of action and



                                     - 18 -
further areas of inquiry.” (Expert Disclosure at 10.) First, the

Government argues that the proper witness to testify to “what the

[appointed      bankruptcy]   trustee     ‘needed’    is     the   [appointed

bankruptcy] trustee.” (Mot. at 14.) In response Filer argues that

in a criminal fraud case the intent of the defendant is not

measured   by    “the   subjective    belief   of   the    recipient   of   the

information.” (Opp’n at 16.)

     As discussed above in connection with Bivona Opinion 4, under

the wire fraud statute the Government must establish that any

allegedly false statements were material. Neder, 527 U.S. at 25.

And materiality is measured by its effect on a reasonable person.

Betts-Gaston, 860 F.3d at 532. The jury therefore cannot measure

materiality based on the trustee’s subjective testimony regarding

what they deemed necessary.

     Second     the   Government   challenges   Mr.   Factor’s     conclusion

related to the Statement of Financial affairs, filed as part of

Barsanti Woodwork’s bankruptcy petition. The Government alleges

that the Defendants filed a Statement of Financial Affairs that

“falsely represented that Barsanti Woodwork had made no transfers

of property outside the ordinary course of its business in the two

years prior to filing bankruptcy” despite having paid $575,000 in

connection with BWC Capital’s purchase of the Harris Bank Debt.

(Indict., Count 1 ¶ 61.) The Government specifically takes issue



                                     - 19 -
with Mr. Factor’s conclusion that “[w]hether the parties should

have referenced the $575,00 paydown of the Harris Bank debt in the

. . . Statement of Financial Affairs is arguable.” (Mot. at 14.)

According to the Government, in reaching this conclusion Mr. Factor

“materially mischaracterizes the transfer as a ‘paydown’” when

there is no evidence to support that the payment was a paydown.

(Id. at 15) As a result this aspect of Opinion 4 is improper and

likely to confuse the jury. (Id.) Filer disagrees, arguing that

“numerous documents in the record show that Woodwork was given

credit   for   the   $575,000   paydown.”   (Opp’n   at   15   (emphasis   in

original).)

     Shortly after buying BWC Woodwork’s debt from Harris Bank,

BWC Capital filed the Complaint and Confession of Judgment in state

court. Those documents give Barsanti Woodwork credit for the

$575,000 loan purchase price that was paid from the company’s

accounts receivables. (Compl. and Conf. of J. at 5, Opp’n, Ex. A,

Dkt. No. 110-1.) Indeed, the Government alleges an overstatement

of the outstanding loan balance, not a failure to record the

$575,000 payment for the purchase price of the debt. (See, e.g.,

Indict., Count 1 ¶ 60.) Thus, whether Barsanti Woodwork’s $575,000

payment was properly characterized as an ordinary payment of debt

or an asset transfer that should have been referenced in the

Statement of Financial Affairs is relevant and likely to help the



                                  - 20 -
jury    understand        this     issue.    For     these   reasons,     Filer    has

established by a preponderance of evidence that Factor Opinion 4

is both reliable and relevant.

                                 5. Factor Opinion 7

       In Opinion 7, Mr. Factor opines that “[t]he backdating of the

Assignment     and      Conveyance     of    Title    was    inconsequential       with

respect to its impact on the trustee’s investigation.” (Expert

Disclosure at 12.) The Government argues that this opinion is

irrelevant because the issue is whether the Defendants acted with

an   intent    to       defraud,    not     whether    the    act   was   unwise    or

unnecessary.       In     response,    Filer       argues    that   testimony     that

backdating had no impact makes it less probable that the documents

were backdated with an intent to defraud.

       To start, included in Mr. Factor’s testimony on Opinion 7 is

an explanation of the “90-day preference period”—which permits the

appointed bankruptcy trustee to recover payments made to creditors

within 90 days of the bankruptcy filing. Consistent with the

Court’s rulings on the prior Factor Opinions in this Opinion, this

testimony     is    likely    to    help    the    jury   further   understand      the

Bankruptcy process, specifically the work being done by the trustee

after a petition is filed.

       Related to backdating, the Government’s theory is that the

Defendants backdated the conveyance of title to avoid the trustee



                                          - 21 -
determining the transfer was done on the eve of bankruptcy. In the

context of the “90-day preference period” Mr. Factor’s testimony

will inform the jury that backdating the documents did not remove

the transactions from the preference period. As a result, these

transactions were still subject to scrutiny by the trustee. Such

testimony provides a relevant rebuttal to the Government’s theory

that Defendant’s intent was to backdate documents in order to avoid

scrutiny and conceal their fraud. For these reasons, Filer has

established by a preponderance of evidence that Factor Opinion 7

is relevant.

                               6. Factor Opinion 8

     In Opinion 8, Mr. Factor opines that “[w]hether a lien is

enforceable    is    a   legal    question    with    gray   areas.”     (Expert

Disclosure at 12.) The Government argues that Opinion 8 is flawed

because it is not relevant and “premised on circumstances that are

not consistent with the factual record.” (Mot. at 15–16.) In

response Filer argues that his first Motion in Limine sought to

preclude the Government from presenting arguments regarding the

enforceability      of   BWC    Capital’s    lien    on   Barsanti    Woodwork’s

assets. If that motion were denied, however, Opinion 8 is relevant

because it establishes that “the enforceability of a lien is a

complicated    legal     question    upon   which    reasonable      minds   could




                                     - 22 -
differ.” (Opp’n at 17.) The complexity of this question thus makes

it less likely Filer acted with the requisite intent.

     In response to Filer’s Motion in Limine 1, the Government

conceded that the enforceability of the lien is not the subject of

a genuine dispute because “[t]he lien was enforced after all.”

(Opp’n to Mot. in Limine at 13, Dkt. No. 115.) As a result, at the

parties’ pre-trial conference on May 27, 2021, the Court concluded

that the topic was not relevant and orally granted this aspect of

Filer’s Motion in Limine 1, thereby precluding argument or evidence

regarding the enforceability of the lien. (See 5/27/21 Order, Dkt.

No. 137.) Consistent with that ruling, the Court concludes that

this Opinion is not relevant and grants the Government’s motion as

to Factor Opinion 8.

                        C. Robert A. Chapman

     Robert A. Chapman is an attorney with more than 25 years of

experience representing attorneys and law firms in professional

liability   disputes,   including   conflict   of   interest   claims.

(Chapman CV at 1, Expert Disclosure, Ex. 4, Dkt. No. 81-4.) In

addition to his legal practice, Mr. Chapman has previously served

the Illinois Attorney Disciplinary Commission as both a Hearing

Board member and a member of the Oversight Committee. (Id.) Mr.

Chapman has also previously served as the Chair of the Chicago Bar

Association’s Committee on Preventing Attorney Malpractice. (Id.)



                               - 23 -
Filer may call Mr. Chapman to offer up to 10 opinions on legal

ethics. The Government challenges Mr. Chapman’s qualifications as

an expert. The Government also challenges the relevance of Mr.

Chapman’s testimony as whole, in addition to raising specific

objections to Opinions 1, 2 and 4.

     The Government argues that Mr. Chapman is not qualified to

serve as an expert because he has not “disclosed expertise on

bankruptcy transactions and it appears has not provided previous

testimony on bankruptcy matters.” (Mot. at 18.) In response Filer

argues that Mr. Chapman is not offering opinions that require

bankruptcy expertise, instead his opinions arise out of the legal

ethics that apply to all lawyers.

     Mr.    Chapman   has   spent   more     than   25   years   representing

individual and corporate plaintiffs and defendants in professional

liability   actions.   In   addition,      Mr.   Chapman   worked   with   the

Illinois Attorney Registration and Disciplinary Commission for

nearly 10 years adjudicating issues of professional misconduct.

The totality of this experience makes him thoroughly qualified to

opine on the standard of legal ethics applicable to all lawyers,

regardless of their practice area or specialty, as well as the way

law firms operate in light of these ethical obligations. For these

reasons, Filer has established by a preponderance of the evidence




                                    - 24 -
that Mr. Chapman is an expert in the field of legal ethics and

professional responsibility.

                     1. All Chapman Opinions

     The Government argues that all of Mr. Chapman’s Opinions on

Filer’s adherence to Illinois’s Rules of Professional Conduct are

irrelevant to this action. According to the Government, Filer

“intends to silo out hypothetical situations and profess they do

not run afoul to professional conduct rules in the hopes of

undercutting fraudulent intent.” (Mot. at 20.) These opinions, the

Government contends, will not assist the jury because Filer is not

being sued for malpractice or a violation of the standard of care.

In response, Filer argues that Mr. Chapman’s opinions regarding

Filer’s adherence to ethical standards are relevant to his intent

to defraud.

     The jury cannot be expected to know how an attorney must

conduct themself during the course of a client representation. Mr.

Chapman’s testimony can thus “give a jury a baseline to help

evaluate whether a defendant’s deviations from those standards

were merely negligent or were so severe or persistent as to support

an inference of intentional or reckless conduct.” Jimenez v. City

of Chicago, 732 F.3d 710, 721–22 (7th Cir. 2013). The same is true

in the reverse situation. While adherence to ethical standards is

not dispositive of Filer’s guilt or innocence, it is relevant to



                               - 25 -
intent. Specifically, the jury can evaluate whether Filer acted

within the confines of the legal profession to advocate for his

client or with criminal intent to defraud. As to the Government’s

contention that Mr. Chapman’s opinions are only based on certain

conduct, this argument goes to the weight the jury should give

these opinions. Indeed, the Government is free to cross examine

Mr.   Chapman   on    conduct   that   was   not     included   in   his   direct

examination.    For    these    reasons,     Filer    has   established     by   a

preponderance of the evidence that Mr. Chapman’s testimony is

relevant.

                           2. Chapman Opinion 1

      In Opinion 1, Mr. Chapman opines that it was not a conflict

of interest for Filer and Freeborn & Peters to represent both Gereg

and Barsanti Woodwork. The Government’s theory of the case is that

Kelly controlled BWC Capital and later Barsanti Millwork. Despite

this alleged reality, Gereg held himself out as an unaffiliated

third-party creditor, in order to conceal Kelly’s control and

advice the Defendants’ alleged fraud. The Government therefore

argues that Mr. Chapman’s opinion on whether Filer could represent

both Gereg and Barsanti Woodwork is a hypothetical situation where

Barsanti Woodwork and BWC Capital, and thus Gereg, are independent

entities. These opinions are thus irrelevant and testimony on this

collateral issue will confuse the jury. In response, Filer argues



                                   - 26 -
that the facts will show Gereg controlled BWC Capital, not Kelly.

As a result, Opinion 1 is not based on a hypothetical situation.

Opinion    1,   Filer    explains,     will     show    that    his    actions     were

consistent      with   his   ethical    obligations      and     not   a   basis    for

inferring fraudulent intent.

     The     parties’    disagreement         over     the     factual     basis    for

Opinion 1 goes to the weight the jury should ascribe to this

Opinion and is not a basis for excluding this testimony. The Court

therefore disregards these arguments.

      Filer also points out that the Government’s own theory of

the case makes Filer’s adherence to ethical duties regarding

conflicts of interest relevant. For example, Filer notes that the

Indictment alleges that he took actions in furtherance of the fraud

that were adverse to Kelly. (Opp’n at 26–27 (citing Indict., Count

1 ¶¶ 31, 42, 43.) The Government has also previously argued the

Kelly must have owned BWC Capital, otherwise Filer’s actions on

behalf of BWC Capital would have been adverse to his clients,

Barsanti Woodwork and Kelly. (Id. at 26.)

     The Government’s use of Filer’s allegedly adverse actions as

proof that the parties were acting with a fraudulent intent makes

Opinion 1 probative of Filer’s intent. Moreover, because the

Government has put Filer’s adherence to ethical standards at issue,

this is not a collateral issue likely to confuse the jury. Instead,



                                       - 27 -
Mr. Chapman’s testimony will provide the framework for the jury to

measure the abstract concept of legal ethics. For these reasons,

Filer has established by a preponderance of evidence that Chapman

Opinion 1 is relevant.

                              3. Chapman Opinion 2

       In Opinion 2, Mr. Chapman opines that “[i]t is not an ethical

violation   to     backdate     documents      to   reflect    the   date    of    an

agreement.” (Expert Disclosure at 16.) The Government argues that

this Opinion lacks a sufficient basis other than that backdating

is a “common practice” and fails to offer any evidence that in

this case an agreement was reached prior to the date on which the

document was signed. In response Filer repeats the evidence Mr.

Chapman relied upon which was referenced in the Rule 16 disclosure,

including   the    backdated     documents      and   statements     by   expected

Government witnesses.

       Mr. Chapman’s conclusion is not just that backdating is

commonplace. Based on his 25 years of experience, he explains that

backdating is common practice in order to reflect the date of an

oral   agreement    or   to    reflect   the    parties’      agreement     that   an

agreement be effective retroactively. (Id. at 16–17.) This context

is likely to help the jury understand when backdating is an

appropriate act, a topic many are unlikely to be familiar with.




                                     - 28 -
       Filer’s Expert Disclosure and his opposition to this motion

both clearly articulate the evidence Mr. Chapman relied upon when

rendering his opinion that in this case there is evidence of prior

oral   agreements   and   therefore    backdating   was   not    an   ethical

violation. The evidence includes but is not limited to: expected

testimony that Filer’s former law partner Ashley Brandt confirmed

with Kelly that a prior oral agreement was in place, correspondence

showing that Brandt suggested backdating the assignment and title

conveyance, and correspondence showing that Fawkes agreed. (Id. at

17.) The Government’s contention that “there is no such evidence”

challenges the sufficiency of this evidence, which goes to the

weight the Opinion 2 should be given by the jury. For these

reasons, Filer has established by a preponderance of the evidence

that Chapman Opinion 2 is reliable and relevant.

                          4. Chapman Opinion 4

       In Opinion 4, Mr. Chapman opines that “[t]he conclusion that

the K Family Trust documents were not responsive to the bankruptcy

trustee’s document subpoena to Freeborn [& Peters] was reasonable,

appropriate, and consistent with the Firm’s ethical obligation to

zealously    represent    Kelly.”    (Expert   Disclosure   at    18.)   The

Government first argues that Opinion 4 is “unfounded” because

Filer’s disclosure does not describe what was reviewed as a basis

for this Opinion. In response Filer points out that the Expert



                                    - 29 -
Disclosure quotes from various documents including the relevant

subpoena, the K Family Trust documents, and emails.

      Filer has provided adequate bases for Opinion 4. The Rule 16

disclosure     provides      summaries    of     the    relevant     professional

standards,   the    typical    practice    for    evaluating       responsiveness

based on Mr. Chapman’s experience, and the documents he reviewed

in reaching his opinion. In addition, the summary of Mr. Chapman’s

proposed testimony adequately connects Mr. Chapman’s experience to

the   disputed     conduct    in   this   case.        This   establishes   by   a

preponderance of evidence that the methodology employed by Mr.

Chapman was reliable.

      The Government also contends that Opinion 4 “trends toward an

ultimate issue of fact of whether Filer was acting with the

requisite intent to defraud.” (Mot. at 21.) In response, Filer

argues that Mr. Chapman is not offering an opinion on a question

of law for the jury. The issue for the jury is whether Filer acted

with the intent to defraud. Mr. Chapman’s testimony is that Mr.

Filer’s decision was reasonable and consistent with his ethical

obligations.

      Evaluating documents for responsive to a subpoena is not

something the average juror is likely to have experience with. Mr.

Chapman’s proffered Opinion 4 provides a concrete framework for

the jury to evaluate his decision making when determining whether



                                    - 30 -
he acted with an intent to defraud. Specifically, Opinion 4 may

assist the jury in determining whether he was acting in accordance

with the professional and ethical considerations or with the intent

to conceal the K Family Trust documents. For these reasons, Filer

has established by a preponderance of the evidence that Chapman

Opinion 4 is relevant.

                          IV. CONCLUSION

     For the reasons stated herein, the Court grants in part and

denies in part the Government’s motion to exclude and/or limit

expert witness testimony (Dkt. No. 96).


IT IS SO ORDERED.




                                    Harry D. Leinenweber, Judge
                                    United States District Court

Dated: 5/27/2021




                              - 31 -
